       Case 2:18-cv-05288-PD Document 1 Filed 12/07/18 Page 1 of 4




   PD                 ~
                      '~N THE U;-.JITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF PE1'.;-.;SYLVANIA
                      IN THE U;-.JITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF PENNSYLVANIA
----------                           ---------------·-·-·--
DO;-..i-Y PIERRE                                           COURT OF COMMO;-.J PLEAS
                                                           PHILADELPHIA COUNTY
                 V.
                                                           SEPTEMBER TERM, 2018
C~DEEQAH          A. CARTER
                                                                          18          5288
MUKESH KUMAR                                               No. 1291

USA tJ1',;IVERSAL HAIR

ALL AMERICAN CE:'.';TRAL LLC

US MED POINT


                            NOTICE OF FILING OF REMOVAL

TO:    Dony Pierre, Pro Se
       35 Walnut Street
       Clifton lleights, PA 19018


       PLEASE TAKE 1'.'0TICE THAT on December 7, 2018, defendants, All American

Central LLC and Mukesh Kumar filed, in the office of the Clerk of the Cnited States District

Court for the Eastern District of Pennsylvania a verified Notice of Removal.

       A copy of this Notice of Removal is attached hereto and is also being filed with the Clerk

of the Court of Common Pleas of Philadelphia Country, pursuant to Title 28, Cnited States Code,

Section I 446.




                                                         Zhou, Esquire
                                                    Attorney l.D. No. 88761
        Case 2:18-cv-05288-PD Document 1 Filed 12/07/18 Page 2 of 4
                               '·'$



                                            ~
                      I~THE UNITED STA TES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF PENNSYLVANIA
-------
DONY PIERRE                                                   COURT OF COMMON PLEAS
                                                              PHILADELPHIA COUNTY
               v.
                                                              SEPTEMBER TERM, 2018
CYNDEEQAH A. CARTER

MUKESH KUMAR                                                  No. 1291         18           5288
USA UNIVERSAL HAIR

ALL AMERICAN        CE~TRAL        LLC
                                                                                 FILED
                                                                                DEC 07 2018
US '.'vfED PONT
                                                                               _ _ _ _Dep. Clerk
                                     NOTICE OF REMOVAL


To the Honorable Judges of the United States District Court for the Eastern District of

Pennsylvania

       Pursuant to 28 U.S.C. §1441, defendants, All American Central LLC and Mukesh

Kumar, (hereinafter "petitioners") through their counsel, Ying Zhou, Esquire, respectfully

petition for the removal of this action to the United States District Court for the Eastern District

of Pennsylvania. In support thereof, defendants state the following:

        I.     On September 12, 2018, plaintiff, a resident of Pennsylvania, initiated this action

by filing a Complaint in the Court of Common Pleas in Philadelphia, September Term, 2018, No.

l 29 I. (Exhibit A - Complaint).

       2.      Subsequently, said Complaint was served on petitioners via certified mail at their

principal place of business at I 01 North Lake Avenue, Worcester, MA 01605.

       3.      Plaintiff alleges that he had sustained damages due to defendants' violations of

the following federal statutes: Telephone Consumer Protection Act, 47 C.S.C. §227       et.~ .•
         Case 2:18-cv-05288-PD Document 1 Filed 12/07/18 Page 3 of 4




Federal Communications Commission's rules restricting telemarketing, telephone solicitation

and facsimile advertising, 47 CFR, §64.1200     et.~.,   and Telemarketing Sales Rules

(implementing the Telemarketing and Consumer Fraud and Abuse Prevention Act, 15 U.S.C.

§§6101-6108), 16 C.F.R. 310.l     et.~·


         4.       This action may be removed to this Court pursuant to 28 lJ.S.C. §1441 as it meets

the federal question jurisdictional threshold of 28 U.S.C. § 1331, and separately and

independently, it can also be removed under 28 U.S.C. §1332 as the plaintiff and all the

defendants are citizens of different states and the amount in controversy is the money judgment

demanded in excess of$50,000 which meets the requirement of28 C'.S.C. §1446(c)(2)(A)(ii) as

the state court permits recovery in excess of the amount demanded.

         WHEREFORE, petitioners, All American Central LLC and Mukesh Kumar, respectfully

request that the captioned Complaint be removed to the United States District Court for the

Eastern District of Pennsylvania.

                                                       Respectfully submitted,



                                                       Yi    ,hou, Esquire
                                                       Attorney I.D. No. 88761
                                                       Law Office of Ying Zhou, PLLC
                                                       1700 Market Street, Suite 1005
                                                       Philadelphia, PA 19103
                                                       (215) 477-1888
                                                       Attorney for Defendants



Dated:        1217118
                    Case 2:18-cv-05288-PD Document 1 Filed 12/07/18 Page 4 of 4



i"             PO -"-M
1J,• .~, ..-... ·· • ·· --   ~-~    IN THE ill-IITED STA TES DISTRICT COURT FOR
                                     THE EASTERN DISTRJCT OF PENNSYLVANIA

         DONY PIERRE                                                     COURT OF COM!VION PLEAS
                                                                         PHILADELPHIA COU~TY
                               V.
                                                                         SEPTEYIBER TERM, 2018
         CYNDEEQAH A. CARTER

         MUKESH KUMAR                                                    No. 1291      18              5288
         USA UNIVERSAL HAIR

         ALL A!VIERICAN CENTRAL LLC
                                                                                             FILED
                                                                                            DEC 0 7 2018
         US MED POINT
                                                                                         !(ATE S 11 So'!KM~N Cl k

                                             CERTIFICATE OF SERVICE


                    I, Ying Zhou, Esquire, do hereby certify that a true and correct copy of the attached

         :'.'iotice of Removal has been served upon the Plaintiff by certified mail with return receipt

         requested, postage prepaid, on the date indicated below:


         TO:        Dony Pierre
                    35 Walnut Street
                    Clifton Heights, PA 19018


                                                                              ,
                                                                         -                     ---
                                                                         Yi g      , qu
                                                                         Attorney ID No. 88761
                                                                         Law Office of Ying Zhou, PLLC
                                                                         1700 Market Street, Suite I 005
                                                                         Philadelphia, PA 19103
                                                                         (215) 477-1888


         Date: 12/7118
